Citation Nr: 9923664	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for a 
heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1983.

The issue of entitlement to service connection for a heart 
condition was previously before the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
December 1984.  At that time, it was found that no cardiac 
disability was present for which service connection could be 
awarded.

This appeal arose from a June 1997 rating decision of the 
Nashville, Tennessee, RO, which found that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a heart condition.  This was confirmed 
by a decision rendered in June 1998.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
heart condition in December 1984.

2.  The additional evidence submitted since the December 1984 
denial fails to establish that the veteran suffers from a 
heart condition related to his period of service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a heart condition in December 1984 is not new 
and material, so that the claim is not reopened, and the 
December 1984 decision of the RO is final.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a cardiovascular disability becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

The evidence which was of record when the RO considered this 
case in December 1984 will be briefly summarized.  The 
veteran's service medical records indicated that his heart 
was normal at the time of his entrance onto active duty.  
From the 1970's to the early 1980's, he reported several 
episodes of chest pain, which were related to 
costochondritis, upper respiratory infections and bronchial 
asthma.  No heart disease was associated with these 
complaints.  Between August 11 and 26, 1982, he was admitted 
to a private facility in Germany, complaining of thoracic 
pain and a feeling of weakness.  There was no dyspnea, 
cyanosis or edema formation.  His heart sounded normal.  At 
first, his EKG was within normal limits.  A follow-up EKG 
showed sinus bradycardia.  The summary was transitory sinus 
bradycardia up to 36 beats per minute and at present a 
conduction weakness in the AV area that was not considered 
pathological.  An evaluation at Flensburg Hospital on July 4, 
1983 noted his complaints of thoracic pain in the sternal 
region since June 1983.  This was associated with coughing, 
rhonchi, dyspnea and a heat sensation.  Six months ago 
cardiac symptoms were diagnosed at another facility.  He had 
a rattling cough and expiratory rhonchi and humming over the 
lung, which was stronger on the left than the right.  There 
was splitting of the first cardiac sound.  An EKG displayed 
normal sinus rhythm.  The summary was bronchial asthma.  
During the October 1983 separation examination, he was noted 
to have been treated for a "heart flutter" in the past.  
The objective examination revealed a regular rate and rhythm 
without murmurs or gallops.  No heart disease was found.

The veteran was examined by VA in October 1984.  A chest x-
ray showed no acute cardiopulmonary disease.  The cardiology 
evaluation noted that he had been seen in a private hospital 
in Germany in service, which had found sinus bradycardia; 
however, there was no evidence of significant cardiac 
pathology present.  He described very few symptoms referable 
to his heart; the only symptoms he mentioned were episodes of 
lightheadedness, which were very infrequent.  His blood 
pressure was 120/76.  No murmur was audible.  An EKG showed 
sinus bradycardia, which increased with exercise; it was 
otherwise within normal limits.  A chest x-ray was considered 
to be normal.  The assessment noted that, at present, there 
was no cardiac disease.  The noted sinus bradycardia 
increased appropriately with exercise and was not considered 
disabling.

The evidence added to the record following the December 1984 
denial by the RO included a July 1983 letter from a private 
physician.  The results of a sputum test had shown an 
unspecified culture growth.  New testing was requested.  If 
the veteran was noted to experience further discomfort, 
further sputum tests should be considered.  

Also submitted was the report of a November 1995 private 
hospitalization of the veteran.  He indicated that he had 
chest pain, which increased when he would take a breath.  He 
was noted to smoke.  The chest x-ray found that the 
cardiovascular silhouette was within normal limits.  No 
cardiac disease was diagnosed.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim for 
service connection for a heart condition is not reopened and 
the December 1984 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record noted that sinus bradycardia, which was 
pathologically insignificant, was present both in service and 
during a VA examination performed after his separation.  
However, no cardiac disease was diagnosed.  The evidence 
submitted after the December 1984 did not show the current 
existence of any cardiac disorder.  Therefore, this evidence 
does nothing to show that he suffers from a cardiac 
disability which can be related to his period of service.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a heart disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a heart disability, the 
benefit sought on appeal must be denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

